 



EX-10.AA
JOHNSON CONTROLS, INC.
COMPENSATION SUMMARY FOR NON-EMPLOYEE DIRECTORS
          Compensation for non-employee members of the Board of Directors (the
“Board”) of Johnson Controls, Inc. (the “Company”), effective October 1, 2006,
consists of the payment for the Company’s fiscal year of:
          (i) a retainer at the annual rate of $200,000 to each non-employee
director in the form of $100,000 in cash and $100,000 in common stock of the
Company (the “Retainer”) and
          (ii) a Committee chair fee at the annual rate of $25,000 in cash to
each non-employee chair and successor chair for the Audit, Corporate Governance,
Nominating and Compensation Committees of the Board (the “Committee Chair Fee”).
          Payment of Common Stock Portion of the Retainer. The Company will pay
the common stock portion of the Retainer on the date of the annual shareholders
meeting to each director then in office, subject to the following:

•   If a director is retiring from the Board as of the date of such annual
shareholders meeting, then the director will be entitled to receive common stock
with an aggregate value equal to (x) the number of days that have elapsed from
October 1 of the fiscal year in question to the date of the annual shareholders
meeting divided by (y) 365, multiplied by $100,000;   •   If a director is newly
elected at the annual shareholders meeting, or was appointed as a director on or
after the October 1 of the fiscal year in question, then the director will be
entitled to receive common stock with an aggregate value equal to (x) the number
of days in the period from the effective date of the director’s appointment or
election to the Board through September 30 of the fiscal year in question
divided by (y) 365, multiplied by $100,000.

          If a director is newly appointed or elected to the Board after the
annual shareholders meeting in the fiscal year in question, then the director
will be entitled to receive upon the effective date of his or her appointment or
election common stock with an aggregate value equal to (x) the number of days in
the period from the effective date of the director’s appointment or election
through September 30 of the fiscal year in question divided by (y) 365,
multiplied by $100,000.
          If a director retires from the Board either on October 1 or after
October 1 of the fiscal year in question but prior to the annual shareholders
meeting in such fiscal year, then the director will be entitled to receive upon
the effective date of his or her date of retirement common stock with an
aggregate value of (x) the number of days that have elapsed from October 1 of
the fiscal year in question to the date of the director’s retirement divided by
(y) 365, multiplied by $100,000.
          Payment of the Cash Portion of the Retainer and Committee Chair Fee.
The Company will pay the cash portion of the Retainer and the Committee Chair
Fee in the form of a quarterly payment ($25,000 per quarter for the cash portion
of the Retainer and $6,250 per quarter for the Committee Chair Fee) in advance
on the first business day of each quarter to each director then in office,
except that the Company will make the first payment on November 15, 2006. If a
director is either elected or appointed to the Board or is appointed as a
Committee Chair (or successor to a Committee Chair) at any time during the
fiscal year after the first business day of a quarter, then such director will
receive upon the effective date of such election or appointment, for the quarter
in which such election or appointment is effective, a

 



--------------------------------------------------------------------------------



 



prorated amount of the cash portion of the Retainer and/or any Committee Chair
Fee with such amount to be determined in the manner set forth below:

•   Cash portion of Retainer: The director shall receive a cash amount equal to
(x) the number of days from the effective date of the appointment or election to
the first day of the next quarter divided by (y) 90, multiplied by $25,000; and
  •   Committee Chair Fee: The director shall receive a cash amount equal to
(x) the number of days from the effective date of the appointment or election to
the first day of the next quarter divided by (y) 90, multiplied by $6,250.

          The Company will not pay any fees for attendance at meetings of the
Board or any committee.
          Additionally, the Company will grant to all new non-employee members
of the Board 800 shares of common stock of the Company upon election or
appointment to the Board.
          All shares of stock to be issued to directors as contemplated above
will be issued pursuant to the 2003 Director Stock Plan.
          Non-employee directors are permitted to defer all or any part of their
Retainer and Committee Chair Fees under the Johnson Controls, Inc. Deferred
Compensation Plan for Certain Directors.
          The Company will also reimburse non-employee directors for any
expenses related to their service on the Board.

2